

116 HR 4369 IH: To expand access to apprenticeships and pre-apprenticeships among certain populations, and for other purposes.
U.S. House of Representatives
2019-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4369IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2019Mr. Walker (for himself, Mr. Balderson, Mr. Spano, Mrs. Rodgers of Washington, Mr. Wright, Mr. Rutherford, Mr. Meuser, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on the Judiciary, Armed Services, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand access to apprenticeships and pre-apprenticeships among certain populations, and for
			 other purposes.
	
 1.FindingsCongress finds the following: (1)Nationwide, there are over 585,000 apprentices currently obtaining the skills they need to succeed, while earning the wages they need to build financial security.
 (2)On June 15, 2017, President Trump signed an Executive order to double Federal spending on the Apprenticeship USA program to $200 million a year, with the money allocated from existing job training programs.
 (3)Businesses from across the country signed the Pledge to American Workers, committing to provide 3,800,000 workers with apprenticeship opportunities. (4)Nationally, 91 percent of United States apprentices are employed after completing their programs, with an average starting wage above $60,000.
 (5)The Strengthening Career and Technical Education for the 21st Century Act was signed into law in July 2018 to promote access to workplace development programs such as apprenticeship programs.
 (6)On December 21, 2018, the First Step Act of 2018 was signed into law, a landmark criminal justice reform to promote hope and opportunity for incarcerated individuals.
 (7)Former inmates often face a significant inability to enter the workforce due to a lack of relevant training, negatively impacting their family and future generations.
 (8)Sixty percent of the 650,000 inmates released every year are unemployed one year after they are released.
 (9)Congress must continue its work to expand all forms of apprenticeship opportunities to ensure all American workers have access to the necessary workforce development tools.
			2.Expanding access to apprenticeships
 (a)Promotion of all forms of apprenticeships and pre-Apprenticeships to certain populationsThe Secretary of Defense, the Secretary of Labor, the Secretary of Education, and the Attorney General, shall, in consultation with each other and consistent with applicable law, promote all forms of apprenticeships and pre-apprenticeships for—
 (1)high school students and participants in the Job Corps of the Department of Labor; (2)persons currently or formerly incarcerated;
 (3)persons not currently attending high school or an accredited post-secondary educational institution; and
 (4)for members of armed services and veterans. (b)Promotion of apprenticeships and pre-Apprenticeships to certain industriesThe Secretary of Commerce and the Secretary of Labor shall promote apprenticeships to business leaders across critical industry sectors, including manufacturing, infrastructure, cybersecurity, health care, and construction.
 (c)Apprenticeship definedFor the purposes of this Act, the term “apprenticeship” means an arrangement that includes a paid-work component and an educational or instructional component, wherein an individual obtains workplace-relevant knowledge and skills.
			